—Judgment, Supreme Court, New York County (Herbert Altman, J.), ren*496dered July 13, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that his plea allocution failed to establish a voluntary and intelligent waiver of his constitutional rights and the elements to which he was pleading beyond a reasonable doubt is unpreserved for appellate review as a matter of law since defendant never moved to withdraw the plea (People v Brown, 188 AD2d 414, lv denied 81 NY2d 837), and we decline to review in the interest of justice. If we were to review, we would find that the minutes of the plea demonstrate that defendant admitted to forcibly taking money from a supermarket while one of his cohorts displayed a shotgun, and that the court informed defendant of the constitutional rights he was waiving by pleading guilty and of the sentence that had been negotiated (see, People v Montford, 134 AD2d 207, lv denied 70 NY2d 1009).
We have reviewed defendant’s argument that the sentence is excessive and find it to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.